Title: From Thomas Jefferson to Dugald Stewart, 10 March 1793
From: Jefferson, Thomas
To: Stewart, Dugald



Dear Sir
Philadelphia Mar. 10. 1793.

I am to acknolege the receipt of your favor of Oct. 1. and of the valuable present which accompanied it. I reserve to myself the pleasure of perusing it when I shall be in a situation to do it without interruption from public business, which situation I place at no great distance. The subject of your book is interesting, and I am sure I shall find the manner of treating it both interesting and instructive.—In forwarding to you the inclosed diploma I have to explain the circumstances which have so long kept it here. It was ordered on the day of it’s date. I happened to go into the country soon afterwards, and the diploma, when made out, was laid by to be delivered to me on my return in order to be forwarded to you. When I came back, the Secretaries happened not to recollect it, and I, taking for granted it had been transmitted during my absence, made no particular enquiry, till recieving your letter and finding no mention of it, I asked information on the subject, when it turned out to be as I have explained. I must beg your excuse of us all, and acceptance of my sincere satisfaction on the honor done our roll by the addition of your name to it.—Our distance is great, but my sense of your worth and talents, may induce me, when I become less occupied, as I contemplate soon to be, to seek sometimes occasions of renewing assurances of the great & sincere esteem with which I am Dear Sir your most obedt. & most humble servt

Th: Jefferson

